FILE COPY




                                  COURT OF APPEALS
                                      SECOND DISTRICT            OF   TEXAS
CHIEF JUSTICE                                                                       CLERK
 TERRIE LIVINGSTON                    TIM CURRY CRIMINAL JUSTICE CENTER               DEBRA SPISAK
                                           401 W. BELKNAP, SUITE 9000
JUSTICES                                   FORT WORTH, TEXAS 76196                  CHIEF STAFF ATTORNEY
  LEE ANN DAUPHINOT                                                                  LISA M. WEST
  ANNE GARDNER                                 TEL: (817) 884-1900
  SUE WALKER                                                                        GENERAL COUNSEL
  BOB McCOY                                    FAX: (817) 884-1932                   CLARISSA HODGES
  BILL MEIER
  LEE GABRIEL                              www.2ndcoa.courts.state.tx.us



                                        February 13, 2014

    Hon. Jeff Walker                                        Hon. Mark T. Price
    Regional Presiding Judge                                Judge, 89th District Court
    Tim Curry Criminal Justice Center                       900 7th St., Rm 300
    401 W. Belknap, 5th Floor                               Wichita Falls, TX 76301
    Fort Worth, TX 76196                                    * DELIVERED VIA E-MAIL *
    * DELIVERED VIA E-MAIL *

    Criminal District Clerk, Wichita County                 Melinda Fletcher
    P.O. Box 718                                            Special Prosecution Unit
    Wichita Falls, TX 76307-0718                            P.O. Box 1744
    * DELIVERED VIA E-MAIL *                                Amarillo, TX 79105
                                                            * DELIVERED VIA E-MAIL *

    Thomas E. Brewer III
    P.O. Box 4005
    Huntsville, TX 77342-4005
    * DELIVERED VIA E-MAIL *

    RE:          Court of Appeals Number: 02-13-00217-CR
                 Trial Court Case Number: 51868-C

    Style:       Ross Edwin Roe
                 v.
                 The State of Texas

         Today the Second Court of Appeals issued an opinion and judgment in the
    above-referenced cause.


                                                 Respectfully yours,

                                                 DEBRA SPISAK, CLERK